Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 1-20 are currently pending in this case and have been examined and addressed below.  This communication is a Non-Final Rejection in response to the amendment to the Claims filed on 11/04/2019.	
Claims 3-9, 11-12, 15-18 have been currently amended.
Claims 21-45 have been cancelled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
Claims 1-20 fall within the statutory category of a process.
Step 2A, Prong One
As per Claim 1, the limitations of predicting effectiveness data for each of the one or more users based on the user variable data, comparing received data with predicted effectiveness data, and determining an effectiveness value for each user based on the comparison, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  The steps of predicting effectiveness data, comparing received data and predicted effectiveness data, and determining an effectiveness value are concepts performed including observation, evaluation, judgement and opinion in the human mind. Claim 13 recites predicting effectiveness data, comparing received data with predicted effectiveness data, and determining conformance with the treatment for user based on the comparison which, similar to Claim 1, covers performance in the human mind. Claim 19 recites predicting effectiveness data for each of the one or more users based on the user variable data, comparing received data with predicted effectiveness data, determining an effectiveness value for each user based on the comparison, and determining the treatment for the user, which similar to Claim 1, covers performance in the human mind.  If a claim limitation, under its broadest reasonable interpretation, covers the performance of the limitation in the 
Step 2A, Prong Two
The judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claims recite the additional elements – receiving user variable data for each user and receiving data from user devices for each user which amounts to insignificant extra-solution activity, as in MPEP 2106.05(g), because the steps of receiving user variable data and data from user devices are mere data gathering in conjunction with the abstract idea where the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with the respect to integration of the abstract idea into a practical application, the additional elements of receiving user variable data for each user and receiving data from user device for each user are both elements that are well-understood, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of the computer or improves another technology.  The claims do not amount to significantly more than the underlying abstract idea.
Dependent Claims
Dependent Claims 2-12, 14-18 and 20 add further limitations which are also directed to an abstract idea.  For example, Claim 3 recites determining a state for each user correlating to a 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simpson et al. (US 2016/0328991 A1), hereinafter Simpson.
As per Claims 1 and 19, Simpson discloses a method of monitoring one or more users comprising the steps of: 
receiving user variable data for each of the one or more users ([0186] receive data from a sensor such as a mobile device or CGM or source of data, [0189] receive data including analyte level, activity data, exercise data, [0013] receive activity data from GPS device, [0014] receiving analyte data from sensors, [0015-0016] receiving meal data, [0355]/[0360] receiving CGM data); 
receiving data from one or more user devices for each of the one or more users ([0186] receive data from a sensor such as a mobile device or CGM or source of data, [0189-0190] receive data including analyte level, activity data, exercise data from accelerometer in a mobile device, collect data from heart rate monitors, pulse meters, etc., activity/food directly entered by user on user interface, see Fig. 2 sensor, other analyte sensor, monitoring device including smart phone, etc., accelerometer, [0013] receive activity data from GPS device); 
predicting effectiveness data for each of the one or more users based on the user variable data for each of the one or more users ([0020] modeled or predicted values of glucose concentration over time or projected A1C value based on user values when particular program is set for user, [0026] evaluating an effect of the activity data on the glucose data, [0028] predict the effect of meal data on glucose concentration data); 
comparing received data with predicted effectiveness data for each of the one or more users ([0012] evaluating a user against a program, [0020] indication of prediction against actual measured value which is a comparison, [0022] comparing pattern of values from received user data against criteria); and 
determining an effectiveness value for each of the one or more users based on the comparison of the received data with the predicted effectiveness data ([0307-0308] learning effect of an exercise parameter on the glucose value by comparing exercise parameter, i.e. received data, with previously determined baseline values for glucose, evaluating includes effect of activity on glucose level; [0021] determining if value meets predefined criteria (projected value) based on comparison); and
Claim 19 additionally includes determining the treatment for the one or more users in dependence upon the effectiveness value ([0022]/[0024] determine program to improve the pattern based on the comparison, [0025-0026] determine program to improve pattern based on evaluation where evaluation is of an effect of activity on glucose data).
As per Claim 2, Simpson discloses the method of Claim 1.  Simpson also teaches the one or more user devices include any of: in-vitro diagnostics devices; smartphones; tablet computers; personal computers ([0184] sensor/monitoring device includes smart phone or other mobile device such as CGM devices, [0380] user device may be a mobile device, tablet, smart phone, etc., [0391], [0394] indwelling sensors, smart phone).
As per Claim 3, Simpson discloses the method of Claim 1.  Simpson also teaches determining a state for each of the one or more users, wherein the state correlates to a need for a treatment ([0229] user state of analyte level trend determined for display to determine user state compared to threshold value for hypo- hyperglycemia indicating need for treatment including lifestyle modification, [0264] current user value shown on interface to inform user of range of value indicating impending hypo- or hyperglycemia which notify the user of potential needed action, i.e. treatment; [0331] determine user state of overnight lows and correlating corrective action including program that proposes eating larger dinner and work out before dinner, i.e. treatment, also see [0481]).
As per Claims 4 and 14, Simpson discloses the method of Claims 1 and 13.  Simpson also teaches the treatment comprises a lifestyle regime and/or a drug(s) regime ([0013] a program is selected for treating the disease which includes suggested exercise routines, i.e. lifestyle regime, [0017] program includes meal program, exercise program, [0222] therapy includes meal program, exercise program, i.e. lifestyle regime and medicament programs including drugs).
As per Claims 5, 17 and 20, Simpson discloses the method of Claims 1, 13 and 19.  Simpson also teaches the effectiveness value determines a modification of the lifestyle regime and/or the drug(s) regime ([0252] output serves as lifestyle modification program including change in dietary habits, [0214] glycemic index of a meal used to indicate effectiveness of a meal to determine which meal to include in lifestyle regime, [0225] indicate effect of medication or lifestyle regime, also see [0256-0257]).
As per Claim 6, Simpson discloses the method of Claim 1.  Simpson also teaches the data from the one or more user devices is any of: input manually by the user; and/or collected as sensor data from the one or more user devices ([0190] activity data entered from sensors of mobile device and direct data entry by a user; [0394] data input from sensors such as motion sensor, indwelling sensor, etc., also data may be entered manually).
As per Claims 7 and 16, Simpson discloses the method of Claims 1 and 13.  Simpson also teaches the predicted effectiveness data corresponds to responses to a drug(s) regime and/or a goal-orientated response to a lifestyle regime ([0199] data is evaluated against perturbation, where perturbation is association of the response of the analyte level to the program, [0202] evaluating response to food consumed, i.e. lifestyle regimen, [0341] output includes degree of success or failure of drug regimen).
As per Claim 8, Simpson discloses the method of Claim 1.  Simpson also teaches determining one or more negative responses to the treatment ([0341] determine response to drug regime is a failure, reads on a negative response to treatment, [0423] data analyzed against program for treatment and indicates if failure of user reaching goal, see also [0556]).
As per Claim 9, Simpson discloses the method of Claim 1.  Simpson also teaches categorising the one or more users into one or more user categories based on the responses to the drug(s) regime and/or the goal orientated response to a lifestyle regime ([0238-0239] patient categorized based on glucose trend as glycemic zones of hypoglycemic and hyperglycemic, where predictive alarms indicate prediction of user state based on program/activity).
As per Claim 10, Simpson discloses the method of Claim 9.  Simpson also teaches one or more commonalities is determined for each of the one or more user categories ([0259] meal categories for the patient are based on zones of the glycemic index, i.e. the commonality for the category, where the categories are high glycemic index, medium glycemic index, and low glycemic index, categories also based on glucose responses to meals which are sorted into zones), further wherein the one or more commonalities determines a modification of the lifestyle regime and/or the drug(s) regime ([0204] lifestyle modification based on the evaluation of user data to better their health where modification is based on target glucose levels, i.e. categories based on a commonality of glucose level, [0229] user categorized based on analyte level/response as hypo- hyperglycemic and potential lifestyle modifications are determined and provided based on the commonality of the category, i.e. hypoglycemic).
As per Claim 11, Simpson discloses the method of Claim 1.  Simpson also teaches the data comprises biomarker data ([0013] data includes analytes, ketones, lactic acid, etc., see also [0038]).
As per Claims 12 and 18, Simpson discloses the method of Claims 1 and 13.  Simpson also teaches the treatment comprises the use of any of: DPP-4 inhibitors; and/or GLP-1 receptor agonists ([0353-0354] drug treatments for diabetes control include GLP-1 drug or a DPP-4 inhibitor and system suggests any of or combination of drugs).
As per Claim 13, Simpson discloses method of monitoring one or more users in respect to conformance with a treatment, comprising the steps of: 
receiving user variable data for each of the one or more users ([0186] receive data from a sensor such as a mobile device or CGM or source of data, [0189] receive data including analyte level, activity data, exercise data, [0013] receive activity data from GPS device, [0014] receiving analyte data from sensors, [0015-0016] receiving meal data, [0355]/[0360] receiving CGM data); 
receiving data from one or more user devices for each of the one or more users ([0186] receive data from a sensor such as a mobile device or CGM or source of data, [0189-0190] receive data including analyte level, activity data, exercise data from accelerometer in a mobile device, collect data from heart rate monitors, pulse meters, etc., activity/food directly entered by user on user interface, see Fig. 2 sensor, other analyte sensor, monitoring device including smart phone, etc., accelerometer, [0013] receive activity data from GPS device); 
predicting effectiveness data for each of the one or more users based on the user variable data for each of the one or more users ([0020] modeled or predicted values of glucose concentration over time or projected A1C value based on user values when particular program is set for user, [0026] evaluating an effect of the activity data on the glucose data, [0028] predict the effect of meal data on glucose concentration data); 
comparing received data with predicted effectiveness data ([0012] evaluating a user against a program, [0020] indication of prediction against actual measured value which is a comparison, [0022] comparing pattern of values from received user data against criteria); 
determining conformance with the treatment for each of the one or more users based on the comparison of the received data with the predicted effectiveness data based on the comparison ([0035] determining user compliance with the regimen).
As per Claim 15, Simpson discloses the method of Claim 13.  Simpson also teaches received data is compared to any one of predicted effectiveness data and predetermined conformance data ([0012] evaluating a user against a program, [0020] indication of prediction against actual measured value which is a comparison, [0022] comparing pattern of values from received user data against criteria).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alferness et al. (US 2010/0145670 A1) teaches a system for managing diabetes through predictive management tool by collecting user data over time, determining effect of meals and drug therapy on a user’s glucose levels, comparing to goals and adjusting treatment to prevent a negative outcome/reach goals ([0010-0011]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANGELINE BARR/Primary Examiner, Art Unit 3626